DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-20 in the reply filed on May 13th, 2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious search and/or examination burden.  This is not found persuasive because the Examiner previously provided evidence of showing embodiments I to VI are mutually exclusive by showing the embodiments are independent and distinct (see Office action dated 05/05/2022).
The requirement is still deemed proper and is therefore made FINAL.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel D. Kim (Reg. No. 77,833) on May 17th, 2022. 
The application has been amended as follows: 
In the claim: 
In claim 1, lines 9 and 18, change “layer” to “layers”. 
In claim 1, lines 9 and 13 change “layer” to layers”. 
  
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art of record does not teach or suggest the limitation as following: 
Regarding claims 1 and 11, Tsai et al. (U.S Patent No.: 10,014,260 B2) discloses an apparatus in Figs. 1A-2, comprising: forming a redistribution line structure on a carrier substrate (100) (see Figs. 1A-1C), the forming of the redistribution line structure comprising forming a plurality of redistribution line insulating layers (120, 160 and 190), and forming a plurality of redistribution line patterns (140, 150, 170, and 180) on at least one of an upper surface and a lower surface of each of the plurality of redistribution line insulating layers, such that each of the plurality of redistribution line insulating layer has a separate space (130) communicated to each other; attaching a semiconductor chip (210) on the redistribution line structure, the semiconductor chip including a semiconductor substrate and a chip pad (222) on an active surface of the semiconductor substrate, such that the active surface of the semiconductor substrate is oriented towards the redistribution line structure and the chip pad is connected to the plurality of redistribution line patterns via a chip connection member (224); forming a molding member (240) on the redistribution line structure such that the molding member surrounds the semiconductor chip (Fig. 1E); separating the redistribution line structure and the semiconductor chip from the carrier substrate (see Fig. 1F); and cutting the molding member to form a kerf space, the kerf space being spaced apart from a side surface of the plurality of redistribution line insulating layers (see Fig. 1I and 2), wherein forming each of the plurality of redistribution line patterns comprises forming a mask pattern on each of the plurality of redistribution line insulating layers, the mask pattern completely covering the separate space and having an opening overlapping a portion of each of the plurality of redistribution line insulating layers, performing plating, and removing the mask pattern (see Fig. 1C and column 2, line 31 through column 9, line 19).
Watanabe et al. (Paten No.: US 10,636,733 B2) discloses a method of manufacturing a fan-out semiconductor package in Figs. 3A-7B, the method comprising: forming a plurality of redistribution line patterns (21, 23, 25, 27 and 29) on at least one of an upper surface and a lower surface of each of a plurality of redistribution line insulating layers (22, 24, 26, and 28), such that each of the plurality of redistribution line insulating layer has a separate space communicated to each other, and forming a molding member (40) on the redistribution line structure such that the molding member fills the separate spaces of the plurality of redistribution line insulating layer (see column 8, lines 3 through column 12, line 13). 
The combination of Tsai et al. and Watanabe et al. fails to disclose wherein a horizontal width of a redistribution line insulating layer from among the plurality of redistribution line insulating layers, farthest from the semiconductor chip, is greater than horizontal widths of a remainder of the plurality of redistribution line insulating layers as recited in claim 1 and 11.  
Claims 2-10 and 12-20 depend on claims 1 and 11, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818